COPY

             TEE      A'TTORNEY            GENERAL
                           OF   TEXAS
                            Ausmh.. TEXAS




 non. George n Sheppard
Cmnptrollor ef PsbIic Acewants           Opinion No. 04403
.Asstin. Texas                           Ro: Gross Receipts Tu .mpon
                                              nlo of rsdios and cosmet-
Desr sit:                                     ies,

        In your lettar ef Februery 9. 1942. you direct our 8ttontton to
Article LO of House Bill No. 8. 47th tegislrrtsre, and submit to us for osr
opinion the follewlng:

        “It appears to be the prsctlee of people engaged La tbe
    sale of eo~metlcs urd radfos te add two per cent to the sale
    price ef the ar.tkb and collect tbst moth fs sdditfea When
    the ssle is made and report the two per cenkcellectad     l
    the tu dae this Deputmant.      Tke quoetion bee arterr as
    to whether et net the ~IU else a p p liesl@ast the sdditian-
    al amount colbeted at tke tfzne ef the ule,    For exmnplo:
    a ~deeler sells I zadfo at the sale priso ef $100 but ho csl-
    lest8 $102 from tbe custemer. sbmsld the soiler bsso
    ~tuu~esrlo~o~$100o,ontLa~~,~~1Q2
    ltuslly
         c o llo c to d?
       Tke first end lest @graphs     ef Sectfar I, A?ticle I@. Roeso Bill
No. 0,47th Leglslsture,  rud 8s follewst

         “Esch persa    prrtnorshtp. ueocieiiof4    o* corporation
    selling st rotsil new radios or new cocmetlu,      ckall nwke
    quarterly es the first dsy ef fsasuy.    April, July, and Oe-
    tober of slrch year, s ropott te the Cmnptsolle?, under estb
    of
     thoewner
            ma,ng e
                  o rif
                      ,
                      l‘to r p o mtlo
                                 a n
                                   o ffic
                                      a tker
                                          eu-
    of, skorfna the sggiog8to pus      rebetpts froar the eelc ef uay of
    the &ove-acmed     ltenu for tlie qusrter sext preceding; end
    shell st tbe saxue time psy tc~tho Eeraptrofler a luxsry ex-
    cise tax equel to twe (2) per sent ef stid gross receipts   es
    shown by cold report.. .

        “NotMap lurein slmll be ooutrued so as to seqsir8 *y-
    meat of tke tu on ross receipts lurein leded more tbaa
    once on the proc eels of the ssle of tke swne article d mer-
    chkndise,. A reta snle ss used kC@m. m-8         s sele te one rho
    buys for we or ooarrumxpthm~Ua pat for resale.      -08s   ie*
    ceipts ef s sale me6as the sum w&b the pwahuor psys, or
    lg r c e8
            to pay for es artlele or cernmOaity b6qbt st retail sele.”
Hon. Gee. I-I. Shopplccd, pge   2



         In our oplnloa No. 04056 we held tkst fa ceaxputimg the State tax
on the sale of cosmetics the amount sdded to the ule price oa secwat
of the Federel tex should be sxcladsd from the enwant cm which the
Stste tax shoald be cslcalsted. our view bea    thst the lncreue ia cost
te the consumer by muon ef tho Fedora1 tu b net (L part of the ule
price. la support at tlmt opiaim we cited *      case ef Stsadsrd Oil
Coaxpuy v. Stste, 283 Mich. 85. 274 N.W. 908. Wo tea see 10 differ-
lace ia prlaclple between thet qaestioa aad the oao befero as. If the
Federal tu thus collectsd from the consuater it the time ef the ule
i* set s prrt ef the sele price of the merchandise, then tho Ststo tax
collected la the seam mnuer sad at the ssme time b mt. There 18
not enough differcue between tho Federal stetste levyin the t;cn per
cent tex and tbo Mete mt8t+te lsvying the two per cent tax to morlt a
different result OP this question. Oar answer to your question is that
the seller should base his tu on the ssle price ef $100.00 on the fact
sltuatlon presented.

                                          Yours very truly

                                    ATTORNEY     GENERAL     OF TEXAS

                                    BY   (*fu=d          .
                                           GleaaEL,Lewis
                                              Auistent
GRL/Bf/JCP


APPROVED FEB l3.1942                APPROVED
(slgwd) Grover Sellers              OPINXON COMMITTEE
FfRSTASSISTANT                      BY B.W.B., CHAIRMAN
ATTORNEY GENERAL